Citation Nr: 1225483	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  12-13 935	)	DATE
	)
	)


THE ISSUE

Whether the October 12, 1982 decision of the Board of Veterans' Appeals (Board) which denied entitlement to service connection for a low back disorder should be reversed or revised on the grounds of clear and unmistakable error. 

(The issues of entitlement to an effective date earlier than March 23, 1999 for an award of service connection for lumbar degenerative disc disease with postoperative changes; and an effective date earlier than January 22, 2009 for the award of a 40 percent evaluation for that same disability, are the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


APPEARANCE AT ORAL ARGUMENT

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 (West 2002) pursuant to a May 2012 motion by the Veteran alleging clear and unmistakable error in an October 12, 1982 Board decision, wherein the Board denied entitlement to service connection for a low back disorder, to include residuals of an injury to the lower back.

Good or sufficient cause having been shown, the Veteran's motion has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  In an October 12, 1982, decision, the Board denied entitlement to service connection for a low back disorder, essentially on the basis that a back disorder was not incurred in service, and that the Veteran's preexisting back disorder was not aggravated by active military service.  

2.  The decision of the Board on October 12, 1982 denying entitlement to service connection for a back disorder was adequately supported by and consistent with the evidence then of record.



CONCLUSION OF LAW

The October 12, 1982 decision of the Board which denied entitlement to service connection for a low back disorder was not clearly and unmistakably erroneous.  38 U.S.C. § 310 (West 1964 & Supp. V 1969); 7111 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306 (1982); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As regards the application of the Veterans Claims Assistance Act of 2000 (VCAA), the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to claims of clear and unmistakable error, inasmuch as clear and unmistakable error claims are not conventional appeals, but rather requests for revision of previous decisions.  As such, Veterans alleging clear and unmistakable error are not "claimants" and a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon clear and unmistakable error pursuant to 38 U.S.C.A. §§ 5109(a) and 7111 (West 2002).  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to clear and unmistakable error motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

Clear and Unmistakable Error (CUE)

On October 12, 1982, the Board issued a decision in which the Veteran's claim of entitlement to service connection for a low back disorder was denied.  During the course of a videoconference hearing in November 2011, and in a subsequent Informal Hearing presentation of May 2012, the Veteran and his accredited representative alleged clear and unmistakable error in that Board decision.  In pertinent part, the Veteran's accredited representative argued that the evidence utilized to grant service connection for a low back disorder in June 2009 was available to the Board at the time of its decision on October 12, 1982, and that service connection for a low back disorder should therefore have been granted at that time, effective from June 1971, the date of an earlier rating decision denying entitlement to service connection for a back disorder.  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding are to be accepted as correct in the absence of clear and unmistakable error.  However, where the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.

A Board decision is subject to revision on the grounds of clear and unmistakable error, and must be reversed or revised if the evidence establishes such error.  38 U.S.C.A. § 7111(a).  Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on its own motion, or upon request of a claimant at any time after the decision is made.  38 U.S.C.A. § 7111(c)(d).  A request for revision is to be submitted directly to the Board, and decided by the Board on the merits.  38 U.S.C.A. § 7111(e).  A claim filed with the Secretary requesting such reversal or revision is to be considered a request to the Board.  38 U.S.C.A. § 7111(f).  

Motions for review of Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to regulations published by VA in January 1999.  38 C.F.R. §§ 20.1400 et. seq. (2011).  According to regulation, clear and unmistakable error is "the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, clear and unmistakable error is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were ignored or incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court propounded a three-prong test for determining whether there is clear and unmistakable error in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator, (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Id. at 313-14; see also Damrel v. Brown, 6 Vet. App. 242 (1994).  

In Fugo, the Court refined and elaborated on the definition of clear and unmistakable error and pleading requirements, stating:  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant-appellant wishes to reasonably raise clear and unmistakable error, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, (and any clear and unmistakable error claim is undoubtedly a collateral attack), the presumption is even stronger.  

See Fugo, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead clear and unmistakable error with sufficient particularity.  Only if this threshold requirement is met does the Board have an obligation to address the merits of the clear and unmistakable error claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing a denial of clear and unmistakable error due to pleading deficiency from a denial of clear and unmistakable error on the merits); see also Luallen v. Brown, 8 Vet. App. 92 (1995).  

The applicable regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include:  (1) changed diagnosis-a new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) duty to assist-the Secretary's failure to fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of a statute or regulation.  38 C.F.R. § 20.1403(e).  

With those considerations in mind, the Board will consider the claim of clear and unmistakable error in the Board's October 12, 1982 decision.  

In the October 12, 1982 decision the Board noted that in a prior December 1971 Board decision, which decision denied entitlement to service connection for a low back disorder, the Board made the following findings of fact:  

(1) The Veteran was involved in an automobile accident prior to service and reportedly injured his back at the time. 

(2) The Veteran experienced an acute and transitory episode of myalgia in service, and, on several other occasions, complained of back pain without positive clinical findings relating to anything more than temporary strain.

(3) On the last two Administration (i.e., VA) examinations of an orthopedic nature since service, the Veteran had been diagnosed as having only a postural problem, apparently due to a congenital or developmental shortening of the left lower extremity, which was in no way associated with his active period of service.  

Based on the aforementioned findings of fact, the Board, in December 1971, made the following conclusions of law:  

(1) The Veteran's back disorder clearly and unmistakably existed prior to service, and the presumption at entrance into service is therefore rebutted.  

(2) The Veteran's preexisting back disorder was not aggravated in-service.

(3) The Veteran does not now have a back disorder which was incurred in or aggravated by service.  

In October 2008, the Board determined that there was no clear and unmistakable error in the December 1971 Board decision denying entitlement to service connection for a chronic low back disorder.  

At the time of the October 12, 1982 decision, the Board further found that a September 1966 entrance examination did not show that the Veteran had any abnormality of his back.  When seen in June 1967, he complained of a back injury approximately three days earlier.  At that time, the Veteran gave a history of trauma a year and a half earlier in a car accident, and complained of difficulty bending over and turning.  Physical examination showed nonradiating pain in the lumbosacral area.  Neurological evaluation was within normal limits, though flexion of the lumbosacral spine was moderately restricted due to pain.  At the time of examination, there was some evidence of paraspinal muscle spasm.  The diagnostic impression was lumbosacral myalgia.  

The Board additionally noted that, when seen in November 1967, the Veteran complained of an ache in his lower back.  At the time, the Veteran was noted to have minimal rotoscoliosis.  When seen in the orthopedic clinic, he gave a history of an automobile accident two years earlier, and reported that he had seen a doctor and been hospitalized for three or four weeks.  At the time, a clinical entry was made indicating "vertebrae out and nerves loose-also in neck too."  Examination showed that deep tendon reflexes, sensation, and power were intact.  There was a moderate limitation of motion and tenderness at L3 and L4.  The diagnosis was moderately severe lumbosacral strain.  Following hospitalization for treatment, the Veteran received a diagnosis of lumbosacral back strain.

The Veteran was again seen for back pain in July 1968.  A February 1969 profile reevaluation examination found the Veteran to have a normal lumbosacral curve and a good range of motion without tenderness, though with minor spasm.  The diagnostic impression at the time was low back pain syndrome.

According to the Board, when examined in March 1969 for complaints of back pain, the Veteran was once again found to have a normal range of motion, with minimal paravertebral spasm.  Neurological evaluation was within normal limits, and the pertinent diagnosis was lumbosacral strain.

When seen somewhat later in May 1969, it was recorded that the Veteran had a neck and back injury in an automobile accident three years earlier with no sequelae.  

According to the Board, an October 1969 service separation examination showed no back abnormality.  Radiographic studies of the thoracic and lumbosacral spine were within normal limits.

According to the Board, at the time of a March 1970 VA examination, there was an "obliquity of the gluteal left with some downward tilting of the pelvis to the left and some sagging of the left buttock."  According to the examiner, there was very little evidence of shortening of the left lower extremity, apparently, less than one quarter of an inch.  Range of motion was satisfactory, without appreciable compensatory scoliosis.  Lumbar lordosis was reported as good.  The paravertebral musculature was satisfactory, without evidence of spasm or tenderness.  Lateral bending and hyperextension were well done, and the Veteran was able to bring his fingertips to within six inches of the floor on flexion.

At the time of a June 1971 orthopedic examination, it was noted that the Veteran had lumbar back pain with short radiation into the posterior aspect of the right lower extremity to the upper part of the thigh.  Further noted was that the Veteran's left lower extremity appeared to be approximately 3/8 of an inch shorter than his right leg.  According to the examiner, the shortening in question was developmental in origin, and there was no history of any injury to the left lower extremity which might account for the shortening.  The pertinent diagnosis was listed as chronic lumbosacral strain associated with developmental disparity in length of legs.  

According to the Board, in a July 1972 statement submitted in April 1981, a private physician indicated that the Veteran had been treated in September 1966 for a car accident in which he sustained a cervical neck strain which responded satisfactorily to conservative methods of treatment.  According to this physician, the Veteran did not experience any injury to his low back at that time.  

The Board's October 1982 decision noted that the Veteran had testified at an RO hearing in August 1981.  He indicated that, subsequent to his automobile accident prior to service, he had participated in athletics and completed basic training with no back problems.  The Veteran indicated that he did not have a back disorder at service entry.  The Veteran further reported that, while in Korea, he was a dog handler with the military police, and that, on one occasion, the dog he was handling "jerked" and hurt his back.  

The law in effect at the time of the Board's October 12, 1982 decision held that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310.  Further noted was that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, was presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service would rebut the presumption.  38 U.S.C. §§ 311, 337.  Finally, a preexisting injury or disease was to be considered to have been aggravated by active wartime service where there was an increase in disability during such service, unless there was clear and unmistakable evidence that the increase in disability was due to the natural progress of the condition.  Aggravation was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 353; 38 C.F.R. § 3.306(b).  

The October 1982 Board decision held that service connection for a back disorder had previously been denied by the Board in December 1971.  Further noted was that a review of the evidence of record did not show any obvious error in that decision, and that the decision was final.  As noted above, in October 2008, the Board found no evidence of clear and unmistakable error in the December 1971 Board decision.  

In the October 1982 decision, the Board indicated that, given that the December 1971 Board decision was final, it would examine the evidence submitted since that time to determine whether such evidence materially altered the factual situation on which the prior decision was based.  The Board found that the evidence submitted by the Veteran consisted of sworn testimony at a hearing on appeal, as well as a statement from his private physician.  The Board found, however, that the statements offered were made from memory "a long time after the event in question."  Significantly, during service, at a time much closer to the incident in question, the Veteran had given a history consistent with a preservice low back injury, mentioning, on one occasion, that he had also hurt his neck.  Under the circumstances, the Board held that the Veteran's back disorder was the result of an injury incurred prior to service.  Although the Veteran suffered back pain for a period during service which led to hospitalization and a change in physical profile, he was not noted to have a low back disorder at the time of separation.  Under the circumstances, the Board, in its October 1982 decision, determined that any exacerbation of the Veteran's low back disorder in service did not represent an increase in severity of his preexisting back disorder, and that, accordingly, that disability was not aggravated by service.  

The Board finds that the moving party has not demonstrated that the Board's October 12, 1982 decision contains clear and unmistakable error.  While the Veteran appears to be arguing that, at the time of the October 1982 decision, the evidence of record was essentially identical to that available in June 2009, at which time service connection was granted for lumbar degenerative disc disease, that is not the case.  The June 2009 rating decision, which awarded service connection for the Veteran's low back disability, was premised not only on the previous evidence of record, but also, and in large part, on the opinion of a VA examiner in January 2009.  Clearly, that opinion was not of record at the time of the Board's October 12, 1982 decision denying entitlement to service connection for a low back disability.  

To the extent the Veteran has recently submitted VA records of treatment dated in 1976, those records would not have been constructively on file at the time of the Board's October 1982 decision, inasmuch as the Court decision establishing their "constructive" notice had not yet been issued.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (The constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided.)   

With respect to recent statements from the Veteran's friends and family members dated in 1980, these were not received prior to January 2012, and, accordingly, were not of record at the time of the Board's October 1982 decision and they may not be considered.  

Based on the aforementioned, it would appear that the Veteran's argument consists of no more than a simple disagreement as to how the available facts were weighed or evaluated at the time of the Board's October 1982 decision.  The fact that reasonable people could differ as to the outcome that was reached in 1982 is proof that the Board's decision was not clearly and unmistakably erroneous, and that it was a reasonable exercise of rating judgment.  Moreover, the Veteran has failed to establish, undebatably, that the correct facts, as they were then known, were not before the Board on October 12, 1982, or that the Board failed to correctly apply the extant statutory or regulatory provisions.  Nor has it been demonstrated that, but for alleged error, the outcome of the Veteran's claim would have been different.  In short, clear and unmistakable error in the Board's October 12, 1982 decision has not been established.  

The claim is denied.


ORDER

As clear and unmistakable error in the Board's October 12, 1982 decision that denied entitlement to service connection for a low back disorder has not been established, the benefit sought is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



